DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-6, 9-16, 19 and 20 are rejected under 35 U.S.C. 102(a)(1) as anticipated by Nasr-El-Din (US 2013/0274155 A1 to Nasr-El-Din et al., published October 17, 2013).
Nasr-El-Din discloses a process for controlling iron in oil and gas applications that comprises adding a fluid containing glutamic acid N,N-diacetic acid (GLDA), methylglycine N,N-diacetic acid (MGDA) or salt thereof into the subterranean formation at a temperature between 77ºF and 400ºF, wherein iron control is the prevention or reduction of Fe(III)OH3 precipitates or iron sulfides that are formed in the formation as a consequence of iron cations present in the formation/equipment (abstract; [0009] to [0011]; [0014]).  The process provides a combination of iron control and an excellent acidity that leads to enhanced permeability of the formation and removal of undesired inorganics, due to GLDA and MGDA providing an increased iron binding capacity in a treatment fluid, particularly, in acidizing applications ([0013]).  The amount of iron to be controlled in the fluid by measuring the iron recovery in simulated core flooding studies to determine the percentage of iron controlled by the chelating agent under specified conditions ([0013]).  
Nasr-El-Din further discloses that fluid as a fracturing fluid, pumped under increased fracture pressure, that can contain an aqueous base fluid, such as fresh water or produced water; salt/brine, proppant, acid, corrosion inhibitors and a friction reducer ([0018]; [0020]; [0021]; [0025]; [0028]; [0030]; [0014]; [0131] to [0133]; [0139]).  The amount of GLDA and/or MGDA present in the fluid is from 0.1 to 30 percent by weight of the fluid. ([0022]).  The brine can be, for example, calcium bromide brines, calcium chloride brines, sodium formate brines or magnesium chloride formats (the fluid would possess calcium, chloride, sodium and/or magnesium ions ([0065]).  The friction reducer can be present in an amount of up to 0.2 volume percent of the fluid, wherein the friction reducer can be a viscoelastic surfactant or enlarged molecular weight polymer ([0135]).
In the Examples, Nasr-El-Din discloses preparing a fluid by first measuring the amount of iron and damage caused by iron precipitation by adding an acidic fluid (5% HCL) containing 10,000 ppm iron ions (will form FeCl2) adding GLDA to check the iron chelating capacity and flushing the core with brine.  Optimal conditions in terms of the amount GLDA necessary to remove/prevent all iron precipitates were determined the laboratory core flooding studies that can be translated to field conditions to achieve an optimal stimulation result in addition to sufficient iron control to prevent precipitation reaction due to the presence of uncontrolled iron ions (Fig. 1).  That is, Nasr-El-Din is disclosing preparing a fracturing fluid by determining the amount of iron present in the fluid/formation (e.g. FeCl2 precipitates) and adding an effective amount of GLDA or MGDA to the fluid to reduce/prevent the amount of iron ions/precipitates present in the formation/fluid upon its introduction into the subterranean formation. 
Thus, the instant claims are anticipated by Nasr-El-Din.

Allowable Subject Matter
Claims 7, 8, 17 and 18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The prior art of record does not teach or suggest the methods of present independent claim 1 and 11 wherein the methods further require the steps of screening and selecting a friction reducer in accordance with dependent claims 7 and 17.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN J FIGUEROA whose telephone number is (571)272-8916.  The examiner can normally be reached on 8:30 am -6:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LING SIU CHOI can be reached on 571-272-1098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JOHN J FIGUEROA/Primary Examiner, Art Unit 1768



June 4, 2022